Citation Nr: 1539825	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 1, 2010.

2.  Propriety of a reduction from a 70 percent rating to a 40 percent rating for bilateral hearing loss, effective February 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty for training from March 1964 to September 1964 and on active duty from December 1968 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2006 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The November 2009 rating decision reduced the rating for the Veteran's bilateral hearing loss disability from 70 percent to 10 percent, effective February 1, 2010.  During the pendency of the appeal, the rating was increased to 40 percent, effective February 1, 2010, in an August 2012 Decision Review Officer decision.  

When this case was before the Board in March 2015, the Board determined that the reduction of the rating for the Veteran's bilateral hearing from 70 percent to 40 percent was proper and remanded TDIU claim.  The Veteran appealed the March 2015 decision on the reduction issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion of the parties and remanded the matter to the Board for action in compliance with the joint motion.

The record before the Board consists of the Veteran's paper claims files as well as electronic records within Virtual VA and the Veterans Benefits Management System.

The TDIU issue is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  At the time of the effective date of reduction, February 1, 2010, the 70-percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for less than five years.
 
2.  At the time of the November 2009 rating decision reducing the rating for the Veteran's bilateral hearing loss to 10 percent, the evidence showed that the hearing impairment had improved under the ordinary conditions of life.

3.  During the pendency of the appeal, the rating was increased to 40 percent, effective February 1, 2010, in an August 2012 Decision Review Officer decision, based on the results of a later examination showing that the criteria for a 40 percent rating were met.


CONCLUSION OF LAW

The rating for the service-connected bilateral hearing loss was properly reduced from 70 percent to 40 percent, effective February 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are certain procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.  38 C.F.R. § 105(e).  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

A June 2009 rating decision proposed to decrease the rating for the bilateral hearing loss from 70 percent to 10 percent.  An RO letter, also dated in June 2009, notified the Veteran of the proposed reduction and fully explained the procedure and the Veteran's rights, to include the type evidence he could submit to show the rating should not be reduced, and that he was entitled to request a personal hearing.  The Veteran did not respond to the letter.  A November 2009 rating decision effectuated the reduction.  This was more than 60 days after the Veteran was notified of the proposed reduction.  

The Board finds that the RO complied with the procedural requirements for rating reductions.  38 C.F.R. §3.105(e).  Thus, the Board may address the merits of the issue.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown, 5 Vet. App. at 420.  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).
 
38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344  specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  Here, the 70-percent rating for bilateral hearing loss was in effect from April 12, 2006, to February 1, 2010, less than 5 years.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz  divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  A Roman numeral designation will also be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

By way of history, a January 1992 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective in March 1991.  The Veteran applied for an increased rating in August 2004, and an examination was arranged.

The September 2004 VA fee-basis examination report reflects that the Veteran was not under any treatment at the time of the examination.  He reported difficulty following most conversations and he had to ask people to repeat themselves.  He had not lost any time from work as a result of the disability.

Audiometric testing revealed pure tones for the right ear as follows: 1000 Hertz  (Hz), 25 decibels (db); 2000 Hz, 50 db; 3000 Hz, 85 db; and, 4000 Hz 90 db, for an average of 62.5 db.  The left ear manifested as: 1000 Hz, 30 decibels (db); 2000 Hz, 45 db; 3000 Hz, 75 db; and, 4000 Hz 75 db, for an average of 56.25 db.  Speech recognition was 80 percent in the right ear and 74 percent in the left.  These results equate to Roman numeral Level IV in the right ear and at Level V in the left ear.  38 C.F.R. § 4.85, Table VI.  An exceptional pattern of hearing loss was not manifested in either ear.  See 38 C.F.R. § 4.86.  Levels IV and V intersect at the 10 percent level.  38 C.F.R. § 4.85, Table VII.

Upon receipt of the above examination report, an October 2004 rating decision increased the rating from noncompensable to 10 percent, effective in August 2004.

In April 2006, the Veteran applied for an increased rating.  In support of his claim, he also submitted the record of a private audiometric examination that indicates his hearing loss had increased in severity.  At his June 2006 VA fee-basis examination, the Veteran's spouse reported that the TV had to be very loud in order for him to hear it.  The Veteran reported difficulty hearing and understanding speech in a variety of different communications settings.  

Audiometric testing revealed pure tones for the right ear as follows: 1000 Hz, 95 decibels (db); 2000 Hz, 95 db; 3000 Hz, 105 db; and, 4000 Hz 110 db, for an average of 101 db.  The left ear manifested as: 1000 Hz, 85 decibels (db); 2000 Hz, 90 db; 3000 Hz, 95 db; and, 4000 Hz 100 db, for an average of 93 db.  Speech recognition was 56 percent in the right ear and 64 percent in the left.  As reflected in the findings, both ears manifested an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).

The pure tone average for each ear reflects that the more favorable Level for each ear is obtained via Table VIA, which was Roman Level X for the right ear and Level IX for the left.  If Table VI were used, it would be Level IX for the right, and Level VIII for the left.  Levels X and IX intersect at the 70 percent level.  38 C.F.R. § 4.85, Table VII.

Upon receipt of the above examination report, a June 2006 rating decision increased the rating from 10 percent to 70 percent, effective in April 2006.  

In August 2006, the Veteran applied for a TDIU, which the RO treated as a claim for an increased rating for all disabilities.  At that time, the Veteran reported that his hearing loss affected him in employment as he could not understand where to go or what to do.  He put materials on the wrong job due to the hearing loss.  A September 2006 rating decision continued the 70-percent rating for the hearing loss.

In December 2007, the Veteran wrote that he had trouble understanding what his employer would tell him most of the time.  The employer would get upset with the Veteran when he would ask the employer to repeat things.  The Veteran would end up taking material to the wrong job site.  

Another examination was conducted in January 2009.  Audiometric testing at that examination revealed pure tones for the right ear as follows: 1000 Hz, 75 decibels (db); 2000 Hz, 85 db; 3000 Hz, 100 db; and, 4000 Hz 105 db, for an average of 91 db.  The left ear manifested as: 1000 Hz, 50 decibels (db); 2000 Hz, 75 db; 3000 Hz, 85 db; and, 4000 Hz 95 db, for an average of 76 db.  Speech recognition was 88 percent in the right ear, and 92 percent in the left.  The examiner noted that the results were valid for rating purposes.  The Veteran explained his main impairment as difficulty communicating.  He reported difficulty understanding speech in quiet and noise.  The Veteran reported he did not experience any functional impairment due to the condition.  The examiner determined that the functional impact of the hearing loss and tinnitus was difficulty communicating.  The examiner opined that the Veteran would have improved communication with hearing aids.  The effect on the Veteran's activities of daily living was difficulty communicating.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Hence, the more favorable Level, IX, is found in Table VIA, versus Level IV if Table VI is used.  The left ear manifested at Level II.  Roman numeral Levels IX and II intersect at the 10-percent rate in Table VII.  38 C.F.R. § 4.85, DC 6100.

Upon May 2009 examination, pure tones for the right ear were as follows: 1000 Hz, 55 decibels (db); 2000 Hz, 75 db; 3000 Hz, 95 db; and, 4000 Hz 100 db, for an average of 86.25 db.  The left ear manifested as: 1000 Hz, 30 decibels (db); 2000 Hz, 65 db; 3000 Hz, 80 db; and, 4000 Hz 80 db, for an average of 63.75 db.  Speech recognition was 84 percent in the right ear and 92 percent in the left.  The Veteran reported the main impact of his hearing impairment as difficulty following instructions.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a) .  Hence, the more favorable Level, VIII, is found in Table VIA, versus Level IV if Table VI is used.  The left ear manifested at Level II.  Roman numeral Levels VIII and II intersect at the 10-percent rate in Table VII.  38 C.F.R. § 4.85, DC 6100.  The examiner opined that the hearing loss would impact the Veteran's occupational activities due to difficulty following instructions and hearing difficulty.  There were no effects on the Veteran's activities of daily living.  It was the examiner's opinion that the Veteran was employable with the use of hearing aids.  During the evaluation, the Veteran was able to communicate with the examiner at normal conversation levels as long as they were in a quiet environment and facing each other.  Hearing aids would improve the Veteran's ability to communicate in many other environments as well.  

Lay statements were received from the Veteran's friend and employer.  They indicate that it was difficult to carry on a conversation with the Veteran due to the hearing loss.  The Veteran's spouse submitted a statement indicating that it was difficult to communicate with the Veteran.  

As noted in the earlier discussion of the RO's compliance with the due process requirements, a June 2009 rating decision proposed to reduce the hearing loss rating from 70 to 10 percent.  A November 2009 rating decision effected the reduction, effective February 1, 2010.

The procedural steps taken after the reduction were noted above, and they are incorporated here by reference.  While the case was remanded for issuance of the statement of the case, another examination was conducted.

The September 2011 VA examination report reflects pure tones for the right ear as follows: 1000 Hz, 65 decibels (db); 2000 Hz, 90 db; 3000 Hz, 105 db; and, 4000 Hz 105 db, for an average of 91 db.  The left ear manifested as: 1000 Hz, 45 decibels (db); 2000 Hz, 80 db; 3000 Hz, 95 db; and, 4000 Hz 90 db, for an average of 78 db.  Speech recognition was 72 percent in the right ear, and 76 percent in the left.  The examiner noted that the results were valid for rating purposes.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  The examination report reflects that the Veteran reported the impact of his hearing loss was that he had communication difficulties in all listening environments, especially in group situations.  Lay statements from his wife and two friends reflect their observation of the same impact.

The pure tone average for the right ear reflects that the more favorable Level for that ear is Table VIA, which was Roman Level IX for the right ear, versus Level VIII if Table VI is used.  The left ear manifested at Level V in Table VI.  Levels IX and V intersect at the 40-percent level.  38 C.F.R. § 4.85, Table VII.  An August 2012 rating decision assigned a 40-percent rating, effective February 1, 2010.

The Veteran's representative asserts that the due process requirements have not been complied with, essentially because the September 2011 examination was not as thorough as the September 2006 examination on which the 70-percent rating was based.  The representative asserts that the examiner at the September 2011 examination did not explain why there was a difference in results between the 2006 examination.  It was also contended that the case should be remanded because the September 2011 examination report does not reflect a notation that the testing was done without hearing aids, as required by regulation.  The Board rejects both arguments.

Concerning the first contention, as noted in the legal standards for assessing hearing loss disability, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hence, there is no factual basis for a remand to obtain an explanation.  There is no evidence of an equipment malfunction, etc.  The primary requirement imposed on the examiner was to assess whether the results were valid for rating purposes, which the examination report reflects was done.

The second assertion is disposed of by the presumption of regularity.  The Court has held that the presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to the September 2011 audio examination.  The instructions contained in the September 2011 Disability Benefits Questionnaire (DBQ) specifically instruct the examiner that audio examination was to be conducted without the use of hearing aids.  In order to overcome the presumption of regularity and shift the burden to VA to explain the results of VA medical examination reports, a veteran must submit "clear evidence" indicating that a VA examiner erred in performing a VA medical examination.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  Absent clear evidence to the contrary, VA is entitled to the presumption that the VA audio examiner complied with the instructions in the DBQ.

As noted previously, the September 2011 examination applied the same standards as the June 2006 examination on which the 70-percent rating was based.  The findings at the September 2011 examination, however, warrant only a 40-percent disability rating.  The scores noted by the examiner were in fact a comparison of the 2009 audiometric examination against those of an earlier examination.  The Board notes that the private 2009 examination the Veteran submitted in support of his claim for an increased rating reflects an audiogram that also approximates a 40-percent rating.  The Board does not make that finding definitively, however, as there is no indication of the source the private audiologist used for the word recognition test.  Nonetheless, it is minimally probative.  See, i.e., Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  Thus, the Board finds the preponderance of the evidence shows the Veteran's hearing loss has improved at least from the 70-percent to the 40-percent level.

Although the Veteran is competent to report the symptoms he experiences, he is not competent to provide the specific information required to rate the disability under the schedular criteria.  The objective medical evidence clearly shows an improvement in his audiological test results, and thus an improvement in his bilateral hearing loss disability.  This also occurred under the ordinary conditions of life, as the Veteran's description of the perceived impact of his hearing loss has remained consistent over time.  Prior to, during and subsequent to the reduction period, the Veteran has complained of difficulty with communication.  There is no indication that he changed his life style in any manner or that any change in his life style had any impact on his hearing acuity.  

Accordingly, the Board concludes that the disability rating was properly reduced from 70 percent to 40 percent, effective February 1, 2010.


ORDER

The Board having determined that the reduction from a 70 percent rating to a 40 percent rating for bilateral hearing loss, effective from February 1, 2010, was proper, the benefit sought on appeal is denied.  


REMAND

The TDIU claim was before the Board in March 2015 when it was remanded for additional evidentiary development.  The Board's remand instructions directed that the claims file be sent to the examiner who conducted the September 2011 audiologic examination.  The examiner was to be directed to state whether lower speech discrimination scores noted at the time of a 2011 VA examination changed in any way the May 2009 assessment of the impact of the Veteran's hearing and tinnitus disabilities on his ability to obtain and maintain substantially gainful employment.  The remand instructions further directed that the examiner should also comment on the Veteran's employability if hearing aids are not used.

A review of the evidence of record demonstrates the above remand instructions were not complied with.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the September 2011 VA audiological examination.  The examiner should be requested to prepare an addendum which addresses the following:

a).  Ask the examiner to opine whether the lower speech discrimination scores noted at the 2011 examination changed in any way the May 2009 assessment on the impact of the Veteran's hearing and tinnitus disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should also comment on the Veteran's employability if hearing aids are not used.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the examiner who conducted the September 2011 VA examination is not available, all pertinent evidence of record must be made available to and reviewed by another examiner with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion or if the Veteran alleges that his hearing loss has increased in severity since the last examination.
  
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


